Citation Nr: 1410433	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

2. Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Jacob J. Zetley, Attorney
ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran submitted a timely substantive appeal with respect to the claims of entitlement to service connection for erectile dysfunction and entitlement to service connection for posttraumatic stress disorder.  As the RO granted service connection for these disabilities in rating decisions dated in March 2011 and April 2013, respectively, these issues are no longer for appellate review.

The issue of entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.

FINDINGS OF FACT

1. In a February 2000 rating decision, the RO denied the claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final February 2000 rating decision raises the reasonable possibility of substantiating the claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

3. In a January 2003 rating decision, the RO denied the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

4. In a November 2005 rating decision, the RO denied the claim to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II; however, new and material evidence was submitted within the appeal period.

5. Evidence received since the time of the final January 2003 rating decision raises the reasonable possibility of substantiating the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

6. The evidence is at least in relative equipoise as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The February 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

3. The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4. Evidence submitted to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for a skin disability and the claim of entitlement to service connection for hypertension, which constitutes a complete grant of the claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence - Skin Disability

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the February 2000 rating decision, nor did he file a timely appeal to that rating decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the February 2000 rating decision, the RO denied the claim of entitlement to service connection for a skin disability based on the absence of evidence of a current disability.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the February 2000 rating decision that addresses this basis.

Evidence received since the February 2000 rating decision includes VA treatment records.  Specifically, VA treatment records dated in July 2003, January 2005, October 2007, and July 2011 reflect diagnoses of tinea pedis and onychomycosis of the left large toenail; onychia and paronychia of the toe; porokeratosis; and left leg venous stasis with venous ulceration, respectively.  In addition, VA treatment records document findings of callouses on the Veteran's feet as well as ulcers on his legs.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran has a current skin disability for purposes of service connection.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is reopened.  Justus, 3 Vet. App. at 512-13.

New and Material Evidence - Hypertension

The Veteran did not submit any new and material evidence within the year following the January 2003 rating decision, nor did he file a timely appeal to the rating decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Although the Veteran did not file a timely appeal to the November 2005 rating decision, the Board finds that new and material evidence was received within the year following the rating decision, and was no readjudicated until the decision that led to the current appeal, and, therefore, the November 2005 rating decision is not final.  38 C.F.R. § 3.156(b) (2013).

In the January 2003 rating decision, the RO denied the claim of entitlement to service connection for hypertension because the evidence did not demonstrate that hypertension was incurred in service or manifested to a compensable degree within one year of discharge from service.  In addition, the RO determined that the evidence did not show the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  Therefore, in order for the Veteran's claim to be reopened, new evidence must have been received since the January 2003 rating decision that addresses at least one of these bases.

Evidence received since the January 2003 rating decision includes VA treatment records and VA examination reports.  Specifically, a November 2005 VA examination report reflects the finding that the Veteran's hypertension was aggravated by diabetes mellitus, type II.  Here, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The opinion provided by the November 2005 VA examiner is new as it had not been previously considered by VA.  In addition, it is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus, type II, and therefore, it raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is reopened.  Justus, 3 Vet. App. at 512-13.

Merits of the Claim - Hypertension

As the Veteran and his representative have centered their arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran is service-connected for diabetes mellitus, type II, with an effective date of September 27, 2001.  He asserts that he has hypertension proximately due to his service-connected diabetes mellitus, type II.

VA examination reports and VA treatment records reflect diagnoses of hypertension during the pendency of the appeal.  As such, the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

With respect to whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus, type II, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

An October 1999 VA examination report indicates the Veteran had developed diabetes mellitus, type II, for a year with hypertension.

In December 2002, a VA examiner found the Veteran's hypertension was not caused by diabetes mellitus, type II.  

A November 2005 VA examination report reflects a diagnosis of "hypertension not from but aggravated by his diabetes mellitus, increased BUN and increased creatinine."

In July 2011, a VA examiner determined that the Veteran's essential hypertension was not caused or aggravated by his diabetes mellitus, type II.  The VA examiner based the opinion on the normal kidney functioning demonstrated in diagnostic tests.

Here, the Board does not afford significant probative weight to the December 2002 VA examination report as the VA examiner did not provide any rationale for the negative opinion and did not comment upon whether the Veteran's hypertension was aggravated by his diabetes mellitus, type II.  38 C.F.R. § 3.159(c)(4) (2013); Barr v Nicholson, 21 Vet. App. 303 (2007).  Conversely, the Board attributes some probative value to the November 2005 VA examiner's opinion as the VA examiner, after reviewing the claims file and performing a physical evaluation of the Veteran, provided a basic rationale for the positive opinion.  However, the Board also notes that the July 2011 VA examiner provided a rationale for the negative opinion, after a review of the claims file, and therefore, that opinion also deserves some credible weight.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  As such, service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is reopened.

Entitlement to service connection for hypertension is granted.


REMAND

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, VA treatment records document various skin symptoms and diagnoses during the pendency of the appeal, to include tinea pedis, onychomycosis, paronychia of the toe, porokeratosis, left leg venous stasis with venous ulceration, and callouses.  In addition, as the Veteran's service personnel records document his service on land in the Republic of Vietnam during the Vietnam era, his in-service exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  Although it is unclear whether the Veteran has a current skin disability for which service connection may be presumptively granted on the basis of exposure to herbicides, the Board notes that service connection may be still be granted on a direct basis if the evidence indicates the Veteran's current disability is related to active duty, to include exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any skin disability diagnosed during the pendency of the appeal is etiologically related to active duty, to include exposure to herbicides.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

In addition, as it appears the Veteran currently receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2011 to the present from the VA Medical Center in Hines, Illinois, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from June 2011 to the present for the Veteran from the VA Medical Center in Hines, Illinois, along with records from any associated outpatient clinics.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disability diagnosed during the pendency of the appeal.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The VA examiner should review the service treatment records, VA treatment records, and consider the Veteran's presumed in-service exposure to herbicides.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability diagnosed during the pendency of the appeal is related to active duty, to include exposure to herbicides.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


